Citation Nr: 0524768	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1972 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
October 2002.  A Statement of the Case was issued in January 
2003.  A timely appeal was received in February 2003.  

The Board remanded the veteran's claim in January 2004 for 
further development.  The RO issued a Supplemental Statement 
of the Case in July 2005, and returned the veteran's claim to 
the Board for final consideration.


FINDINGS OF FACT

1.  The veteran's acne vulgaris is not productive of 
ulceration, extensive exfoliation or crusting and systemic or 
nervous manifestations, and is not exceptionally repugnant.  

2.  The veteran's acne vulgaris does it cover more than 40 
percent of the exposed affected areas or require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

3.  The scarring due to service-connected acne vulgaris is 
not productive of complete or exceptionally repugnant 
deformity, visible or palpable tissue loss, or asymmetry of 
two features or paired sets of features; nor is there four or 
more characteristics of disfigurement.





CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for acne vulgaris of the face and back are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.20 and 4.118, Diagnostic Codes 7800, 7806 and 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in March 2002, prior to the initial AOJ decision.  Subsequent 
VCAA notice was sent to the veteran in October 2004.  These 
letters advised the veteran of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim. 

Although the March 2002 VCAA notice letter provided to the 
veteran did not specifically contain the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the October 2004 letter from the 
Appeals Management Center (AMC) did.  The Board finds, 
therefore, that he has been notified of the need to provide 
such evidence.  VA has, therefore, complied with the VCAA 
notice requirements.  

With respect to the timing of the notice of the fourth 
element, the Board finds that any defect with respect to the 
timing was harmless error.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice (i.e., VCAA compliant notice with subsequent 
VA process).  VA notified the veteran in October 2004 of the 
need to submit any evidence in his possession not already 
submitted in support of his claim.  After waiting a 
sufficient amount of time, the RO readjudicated his claim and 
issued a Supplemental Statement of the Case in July 2005.  
The Statement of the Case and Supplemental Statement of the 
Case also contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.

With respect to VA's duty to assist, VA outpatient records 
are in the file for treatment from June 1998 through 
September 2004.  The veteran did not identify any private 
medical treatment for his acne vulgaris.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
April 2002 and November 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's acne vulgaris since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in April 2002 and November 2004; and 
VA treatment records for June 1998 through September 2004.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

In September 2001, the veteran filed a claim for an increased 
rating of his service-connected acne vulgaris, which was 
evaluated as zero percent disabling.  In its May 2002 rating 
decision, the RO granted an increased rating of 30 percent.  
The veteran's acne vulgaris was rated pursuant to Diagnostic 
Code 7806.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for rating skin disabilities, 
38 C.F.R. § 4.118, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The rating criteria prior 
to the amendments did not provide a diagnostic code for acne 
vulgaris.  When an unlisted condition is encountered, it 
shall be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  In a recent opinion, VA's Office of General 
Counsel determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the July 2005 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the old rating criteria in Diagnostic Code 7806, a 30 
percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant, warrants a 50 percent rating, which 
is the maximum rating permitted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for, a 30 percent rating where the condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent maximum 
rating. 

Alternatively, evaluation could be considered under the 
rating criteria for scars of the head, face or neck set forth 
in Diagnostic Code 7800.  Like the rating criteria for 
Diagnostic Code 7806, the rating criteria for Diagnostic Code 
7800 were revised effective August 30, 2002.  

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring produces 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id. at Note.  

The revised rating criteria provide a 30 percent evaluation 
is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

The revised 38 C.F.R. § 4.118 also provides specific rating 
criteria for acne as set forth in Diagnostic Code 7828.  The 
maximum rating under this diagnostic code, however, is 30 
percent.  The veteran would not, therefore, be entitled to a 
higher evaluation under this diagnostic code, so no further 
discussion about it is warranted.

VA treatment records in the file show that, since April 2002, 
the veteran has been treated over the last several years for 
multiple infected sebaceous cysts on the face and chin and 
occasional ones on the back, chest, buttocks and left leg.  
Although the veteran did not have any infected cysts at the 
times he underwent VA examination, the treatment records do 
show consistent treatment for the veteran's acne vulgaris, 
consisting of near-constant to constant antibiotics to 
control infections, incision and drainage of infected cysts, 
and excision of a few cysts.  

The veteran underwent VA examinations in April 2002 and 
November 2004.  At the April 2002 VA examination, the veteran 
reported that he developed acne while in Thailand from 1974 
to 1975 and he was treated with antibiotics.  He stated that 
many of the acne lesions would get so big that they would 
have to be incised and drained, approximately 50 to 75 since 
diagnosis.  He was also given retinoid acid cream on occasion 
to use.  At the time of the exam, he denied treatment with 
Accutane, and stated he was treating himself by using Epsom 
salts soaks.  He reported that the cysts hurt when they 
become infected, and they leave scarring.  He complained of 
lumps and nodules left in the skin.  He was not taking any 
medication at that time for his acne.  Physical examination 
revealed three palpable cysts in the veteran's cheeks, two 
under his chin and one about the lateral canthus of each eye.  
He had multiple small stab-like wounds across each check, in 
front of the ear, and around the chin from where he said he 
had incision and drainage performed.  No acute pustules or 
signs of infection or rosacea were found.  He stated that on 
bad times he gets cysts in his groin and buttocks areas, but 
his back, groin and buttocks were clear.  The diagnosis was 
acne vulgaris. 

Photographs were taken of the veteran's face and chin.  They 
show that the veteran has multiple pock-mark scars on both 
cheeks, the bridge of his nose between his eyebrows, in front 
of his ears and his chin.  They also show many thin lined 
scars on his cheeks, which are presumably the scars indicated 
to be from incising and draining the cysts.

At the November 2004 VA examination, the veteran reported 
that, since the last VA examination, he had had lumps come up 
on his groin and buttocks.  He stated that he feels the 
abscesses are coming more frequent.  He said that, when the 
lesions come up, they hurt, burn and sting until they are 
lanced or burst and drain.  Physical examination revealed 
that the veteran did not have any acute infections.  

Examination of the veteran's buttocks did not reveal any 
evidence of a prior abscess.  Examination of the genitalia 
shows five pock-mark scars, each measuring less than one-
quarter inch in length and less than 1/64th inch in width, at 
the base of the penis, which were just noticeable.  Palpation 
of the right scrotum revealed one pea-sized small tender 
nodule, but no drainage.  Examination of the face revealed 
scars from prior eruptions.  These were round pocked mark 
scars about the size of 1/32 inch across.  There were three 
on the bridge of his nose between his eyes, six on his right 
cheek and three on his left cheek.  Palpation of the face 
revealed one pea-sized nodule between his eyebrows on the 
bridge of his nose; two pea-sized nodules on the right cheek 
right beside the nose; two bean-sized nodules at the outer 
aspect of his right jaw line, one directly before his ear and 
the other about two inches down below that one; two nodules 
on his left cheek beside his nose, one pea-sized and the 
other a little bit larger; and one pea-sized nodule off the 
left corner of his mouth.  All of these nodules were noted by 
palpitation and were not visible.  

The examiner noted that there were no gross distortions; that 
less than 40 percent of the exposed areas are affected on his 
face; that the veteran had no other areas on his exposed body 
such as hands or arms affected; that there was no palpable 
tissue loss; that there was no gross distortion or asymmetry 
of two features or paired features of his nose, forehead, 
eyes, ears, cheeks or lips; that there were no 
characteristics of disfigurement; that none of the scars were 
five or more inches in length; that none of the scars were 
elevated or depressed on palpation; that no scars were 
adherent to underlying tissue; that there was no skin hyper 
or hypo-pigmented in an area exceeding six square inches; and 
that the skin was not indurated or inflexible in any area 
exceeding six square inches.  He did, however, note that 
there is a slight skin texture abnormality of the face, 
specifically that it is slightly irregular on his cheeks in 
an area less than four inches square where he has pocked 
marked scarring.  The skin was also slightly irregular from 
nodules under it.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
rating criteria.  In applying the rating criteria as it 
existed prior to August 30, 2002, the medical evidence does 
not show that the veteran's acne vulgaris, as evaluated under 
Diagnostic Code 7806, consisted of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or that the veteran's acne vulgaris was 
exceptionally repugnant, thereby warranting a 50 percent 
rating.  Rather the evidence shows that the veteran has cysts 
under his skin that occasionally become infected, sometimes 
to the point of needing to be incised and drained, and that 
he has marked disfigurement from the scarring on his cheeks 
caused by the infected cysts and the incising and draining of 
them.  None of the VA examiners or treating physicians has 
characterized the veteran's skin condition as exceptionally 
repugnant.  Nor do the pictures provided show an 
exceptionally repugnant condition.  

Under the current criteria for Diagnostic Code 7806, the 
November 2004 examination revealed that the veteran's acne 
vulgaris does not cover more than 40 percent of the veteran's 
entire body or the exposed areas affected.  Nor is there 
evidence that the veteran has taken constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive therapy during a 12-month period.  Although 
the treatment records show that since, April 2002, the 
veteran has taken antibiotics to control the infection of his 
acne vulgaris on a constant or near-constant basis, such 
treatment is not immunosuppressive therapy, which is required 
by the rating criteria.  Nor can it be considered to be 
analogous thereto.  The veteran is, therefore, also not 
entitled to a higher rating under the current rating 
criteria.

Alternatively, the veteran's service-connected acne vulgaris 
could be evaluated under Diagnostic Code 7800 for scarring of 
the head, face and neck.  Under the old criteria, the 
veteran's scarring from his service-connected acne vulgaris 
would not warrant a 50 percent rating because it does not 
constitute a complete or exceptionally repugnant deformity of 
one side of his face, or marked or repugnant bilateral 
disfigurement.  The November 2004 VA examiner specifically 
found that there was no gross distortions from the veteran's 
acne vulgaris.  The pictures of the veteran's facial scarring 
show that it is, at the most, severe, which warrants a 30 
percent disability rating.  Under the new rating criteria, a 
higher rating would not be warranted because there is no 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of at least two features or paired 
sets of features.  The November 2004 VA examiner specifically 
found there was none.  Nor does the evidence show that the 
veteran has four or more characteristics of disfigurement.  
The November 2004 VA examination revealed that he might have 
one characteristic of disfigurement at the most, which would 
not warrant him a 30 percent rating.  

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the veteran's acne vulgaris 
warrants a disability rating in excess of 30 percent.

Neither has the veteran claimed that his service-connected 
condition is so extraordinary that he is entitled to 
extraschedular consideration.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Under 38 C.F.R. § 3.321 (2004), an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's acne vulgaris has 
resulted in any hospitalization.  Although he has been 
extensively treated for his acne vulgaris, there is no 
evidence that such treatment is exceptional for such 
condition.  In addition, there is no contention or evidence 
of record showing that it interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  He does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 
(2004) specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is therefore not warranted.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to an increased rating in excess of 30 percent 
for service-connected acne vulgaris is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


